Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3)	Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2019/0001753) in view of Japan 493 (JP 2007-223493) and Europe 452 (EP 213452) and further in view of at least one of Sueno (US 2016/0039248), Japan 308 (JP 2014-019308) and Feider et al (US D370,439).
	Hayashi discloses a pneumatic tire having a tread comprising a RIB 23 between circumferential grooves 12, 13 [FIGURES 3-4, paragraphs 50-58].  A sipe 33 is formed in the RIB [FIGURE 3].  A chamfered portion 23C is formed on one of a leading side edge and trailing edge of the sipe 33 [FIGURES 3-4].  A non-chamfered portion is present facing the chamfered portion 23C [FIGURES 3-4].  A chamfered portion 23B is formed on the other of the leading side edge and trailing side edge of the sipe 33 the only chamfered portions provided for sipe 33 [FIGURES 3-4].  The chamfered portions 23C, 23B have different lengths [FIGURE 4, paragraphs 53, 57].  Hayashi teaches that water absorbed by the sipes 33 can be discharged to the circumferential grooves 12, 13 [paragraph 56] and that on a dry road surface, sufficient ground contact area can be ensured at the same time any curling deformation of the rib 23 is suppressed so as to achieve excellent dry braking performance [paragraph 57].  Hayashi is silent as to numerical dimensions of the depths of the sipe and the chamfered portions.    
	As to claims 1, 4 and 6, it would have been obvious to one of ordinary skill in the art to provide the sipe 33 and the chamfered portions 23C, 23B in Hayashi's tire tread such that a maximum depth x (mm) of the sipe and a maximum depth y (mm) of each chamfered portion satisfy X times 0.1 < y < X times 0.3 + 1.0 since (1) Japan 493, also directed to a chamfered sipe for a tire tread, teaches providing the sipe with a depth D of 50-100% of groove depth (e.g. sipe width N = 0.4 mm, sipe depth D = 7 mm, groove depth = 9 mm) and providing the chamfered portion such that angle A of the chamfered portion is 15 to 60 degrees with respect to the radial direction and width M of an opening is less than or equal to five times width N of the sipe; the depth of the chamfered portion being for example, 0.5 to 3.5 mm; Japan 493 teaching that running performance on ice is improved [FIGURES 4, 6, machine translation, Table 1] and (2) Europe 452, also directed to a chamfered sipe for a tire tread, teaches providing the 
	Furthermore, it would have been obvious to one of ordinary skill in the art to provide Hayashi's tire tread such that the sipe 33 communicates auxiliary groove(s) as set forth in claim 1, claim 4 or claim 6 since (1) Sueno teaches providing a tire tread having a rib comprising sipes 15 such that a short auxiliary groove 14 formed at one end of the sipe 15 in order to improve water draining effect and steering stability [FIGURES 1-2], Japan 308 teaches providing a tire tread having a rib 32 comprising sipes 321 such that a short auxiliary groove 322 is formed at each end of the sipe; one of the ordinary skill in the art readily appreciating that the auxiliary grooves 322 improve wet performance [FIGURE 2, paragraph 29 of machine translation], and/or Feider et al shows a tire tread having a center rib comprising sipes wherein a short auxiliary groove is formed at each end of each sipe; one of ordinary skill in the art readily understanding that sips are usually drawn as lines since they are narrow and one of ordinary skill in the art readily appreciating that short auxiliary grooves improve drainage [title, FIGURES 1-4, especially FIGURE 4].           
	As to claim 7, it would have been obvious to one of ordinary skill in the art to provide Hayashi's tire tread such that the "a length of the auxiliary groove in the tire width direction is less than a shortest length in the tire width direction of the chamfered portion formed in the leading side edge and the chamfered portion formed in the trailing 
ALLOWABLE SUBJECT MATTER
4)	Claims 2 and 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 2, there is no reason to further modify Hayashi (US 2019/001753) such that the sipe has a second end terminating within the rib.
	As to claim 8, the prior art fails to render obvious further modifying Hayashi (US 2019/001753) such that the auxiliary groove width is equal to a combined width of the sipe and width of the chamfered portion on the leading side edge or on the trailing side edge.
Remarks
5)	Applicant’s arguments with respect to claims 1, 4 and 6-7 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 12, 2022